Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wen eee ee ee eee ee ee ee ee ee x.
UNITED STATES OF AMERICA : ORDER
-V.- : §3 20 Cr. 188 JSR)

HAMID AKHAVAN,

a/k/a “Ray Akhavan,” and
RUBEN WEIGAND,

Defendant.

Bae eee ee ee eee er ee ee ee eT ee x

Upon the annexed application of AUDREY STRAUSS, United States Attorney for
the Southern District of New York, for an order pursuant to Title 18, United States Code, Sections
6002 and 6003, compelling MICHAEL TASSONE (“TASSONE?”) to testify and to provide other
information in United States v, Hamid Akhavan, et al., $3 20 Cr. 188 (ISR), in the United States
District Court for the Southern District of New York, and upon the declaration of Assistant United
States Attorney Emily Deininger, submitted in support thereof; and it appearing that,

1. TASSONE is scheduled to appear as a witness in United States v. Hamid

Akhavan, et.al.; and,

 

2. It is expected that TASSONE will refuse to testify on the basis of his
privilege against self-incrimination; and,

3. It is the judgment of the United States Attorney that the testimony and other
information that TASSONE could give in United States v. Hamid Akhavan, et al., may be

necessary to the public interest; and,

 
Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 2 of 7

Upon the approval of the aforesaid application by the Department of Justice, by the
Assistant Attorney General, pursuant to the authority vested in him by Title 18, United States
Code, Section 6003 and 28 C.F.R. 0.175; it is hereby:

ORDERED that, pursuant to Title 18, United States Code, Sections 6002 and 6003,
TASSONE give testimony and provide other information as to all matters about which he may be
questioned in United States v. Hamid Akhavan, et al,; and

IT IS FURTHER ORDERED that, pursuant to Title 18, United States Code,
Sections 6002 and 6003, no testimony or other information compelled under this Order, or any
information directly or indirectly derived from such testimony or other information, may be used
against TASSONE in any criminal case, except a prosecution for perjury, giving a false statement,
or otherwise failing to comply with this Order,

This order shall become effective only if after the date of this Order TASSONE

refuses to testify or provide other information on the basis of his privilege against self-

dh LA

THE HONORABLE JED S$. RAKOFF
United States District Judge

incrimination.

Dated: New York, New York
March ‘{) , 2021

 
Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 3 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee ew eee eee eee eee x
UNITED STATES OF AMERICA : APPLICATION FOR IMMUNITY ORDER
~V.- : $320 Cr. 188 (JSR)

HAMID AKHAVAN,

a/k/a “Ray Akhavan,” and
RUBEN WEIGAND,

Defendant.

ai x

AUDREY STRAUSS, United States Attorney for the Southern District of New
York, for the reasons hereinafter set forth and upon the declaration of Assistant United States
Attorney EMILY DEININGER, hereby requests an order compelling MICHAEL TASSONE to
give testimony and provide other information pursuant to the provisions of Title 18, United States
Code, Sections 6002 and 6003, and respectfully alleges as follows:

1, MICHAEL TASSONE (“TASSONE”) is scheduled to testify in United
States v. Hamid Akhvan, et al., $3 20 Cr. 188 (JSR), in the United States District Court for the
Southern District of New York.

2. This application is made in good faith and upon my judgment that the
testimony from TASSONE may be necessary to the public interest.

3. It is expected that TASSONE will refuse to testify in United States v. Hamid

 

Akhavan, et al. on the basis of his privilege against self-incrimination.

 

4. This application is made with the approval of the Department of Justice, by
the Assistant Attorney General, pursuant to the authority vested in him by Title 18, United States

Code, Section 6003 and Title 28, Code of Federal Regulations, Section 0.175. A copy of the letter

 
Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 4 of 7

setting forth the approval of the Department of Justice for this application is attached hereto.

WHEREFORE, the United States of America by the United States Attorney for the
Southern District of New York respectfully requests the Court to issue an order requiring
_ TASSONE to give testimony in United States v. Hamid Akhavan, et_al. and provide other
information with regard to all matters about which he may be questioned, pursuant to the
provisions of Title 18, United States Code, Sections 6002 and 6003.

Dated: New York, New York
February 25, 2021

Respectfully submitted,

asda StianrDhs

AUDREY STRAUSS
United States Attorney

 

 
Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 5 of 7

U.S. Department of Justice

Criminal Division

 

 

Office of the Assistant Attorney General Washington, D.C. 20530

February 11, 2021

Ms. Audrey Strauss

Acting United States Attorney
Southern District of New York
United States Attorney’s Office
1 St. Andrew’s Plaza

New York, NY 10007

Attention: Emily Deininger, Tara Lamotte, Nicholas Folly
Assistant United States Attorneys

Re: United States v. Hamid Akhavan, et. al.
Dear Ms. Strauss:

Pursuant to the authority vested in me by 18 U.S.C. § 6003(b) and 28 C.F.R. § 0,175(a), I
hereby approve your request for authority to apply to the United States District Court for the
Southern District of New York for an order, pursuant to 18 U.S.C. §§ 6002-6003, requiring
Michael Tassone to give testimony or provide other information in the above matter and in any
further proceedings resulting therefrom or ancillary thereto, provided that the witness refuses to

testify or provide information on the basis of the privilege against self-incrimination.

Sincerely,

/ 4 a Me Nod ~~

Jennifer A.H. Hodge
Deputy Assistant Attorney General

 
Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 6 of 7

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ; DECLARATION
-v.- : $320 Cr. 188 GSR)

HAMID AKHAVAN,
a/k/a “Ray Akhavan,” and

RUBEN WEIGAND,
Defendant.

STATE OF NEW YORK
COUNTY OF NEW YORK.

EMILY DEININGER, pursuant to Title 28, United States Code, Section 1746,
hereby declares under penalty of perjury:

1. I am an Assistant United States Attorney in the office of AUDREY
STRAUSS, United States Attorney for the Southern District of New York, and as such am one of
the attorneys responsible for the prosecution of the above-captioned case.

2. This Declaration is made in support of the application by the United States
Attorney for the Southern District of New York for an order pursuant to Title 18, United States
Code, Sections 6002 and 6003 directing MICHAEL TASSONE (“TASSONE”) to give testimony
and provide other information in the above-captioned case.

3. The witness may refuse to testify about certain subjects on the basis of his

privilege against self-incrimination.

 
Case 1:20-cr-00188-JSR Document 214 Filed 03/02/21 Page 7 of 7

4, Upon information and belief, TASSONE can give relevant testimony in the
above-mentioned matter, which testimony may be necessary to the protection of the public interest.
5. This application for immunity is made in good faith.
WHEREFORE, and upon the application of Audrey Strauss, United States Attorney for the
Southern District of New York, annexed hereto, it is respectfully requested that the application be
granted.

Dated: New York, New York
February 25, 2021

hfy iim

Emily Deininger
Assistant United States Attorney

 

 
